PARRISH, Judge.
Donald H. Jenson (defendant) appeals convictions for driving while intoxicated, § 577.010, RSMo 1986, and careless and imprudent driving, § 804.010, RSMo Supp.1991. This court affirms.
Defendant attempts to present two points relied on. They state:
I. The trial court erred in entering its judgment of conviction for DWI because the evidence was not sufficient to establish [defendant’s] intoxication.
II. The trial court erred in convicting the [defendant] of careless and imprudent driving because the information did not by any reasonable construction charge the offense of which the [defendant] was convicted and jeopardized the substantial rights of the [defendant].
Rule 30.06(d) requires, “The points relied on shall state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous.... ”
Point I does not advise “wherein and why” the evidence was not sufficient to establish that defendant was intoxicated. It is similar to the points declared defective in State v. Flemming, 855 S.W.2d 517, 520 (Mo.App.1993), and in State v. Higgins, 852 S.W.2d 172, 175 (Mo.App.1993). It preserves nothing for review. State v. Nenninger, 872 S.W.2d 589 (Mo.App.), cert. denied,- U.S. -, 115 S.Ct. 589, 130 L.Ed.2d 503 (1994); State v. Vivone, 857 S.W.2d 489, 498 (Mo.App.1993).
Point II is likewise defective and preserves nothing for review. It yields no clue as to wherein and why the information did not charge defendant with the offense of careless and imprudent driving. State v. Coomer, 888 S.W.2d 356, 361 (Mo.App.1994).
The judgment is affirmed.
PREWITT, P.J., and CROW, J., concur.